DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/04/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The IDS submitted in the after final causes new rejections to be made to claims 4 and 5, therefore, the allowability of claims 4 and 5 are withdrawn in view of the IDS. A new final rejection is presented below for claims 4 and 5.

	

	Claim Status
Claims 4-8 have been amended; support for claims 4-8  are found in original claims 1-2.
Claims 1-3 and 9 have been cancelled.
Claims 10-12 have been added, support is found in Claim 4 for claims 10-12. No new matter has been added.
Claims 4-8, and 10-12 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20140072856-as cited in the IDS and hereinafter Chung) in view of Nishimura et al. (US 2011/0206968 A1-hereinafter Nishimura) and Kimura (US 2016/0285142 A1).

Regarding claim 5, Chung teaches a battery pack including a plurality of battery modules each having a plurality of batteries (Chung Abstract, Figure 2 module 100 with cells 101), the battery pack comprising:
a first battery module with a rectangular parallelepiped outer shape (Chung Figure 2) that has a first air intake surface which faces one side in a first direction and extends in a second direction orthogonal to the first direction and through which cooling air is taken into the module (Chung Figure 2; Coolant inlet port 120/ coolant introduction part 121 wherein the coolant is introduced orthogonal to the battery modules to go between the battery cells; the coolant goes between battery cells of the battery module so the modules will have a surface capable of air intake); and
a second battery module with a rectangular parallelepiped outer shape that is disposed on the one side of the first battery module in the first direction, next to the first battery module (Chung Figure 2; second battery module can be considered the third battery from the top/ the battery directly below the coolant introduction part 121), and has a second air intake surface which is opposite to the first air intake surface, faces the other side in the first direction, and extends in the second direction and through which the cooling air is taken into the module (Chung Figure 2; Coolant inlet port 120/ coolant introduction part 121 wherein the coolant is introduced orthogonal to the battery modules to go between the battery cells; the coolant goes between battery cells of the battery module so the modules will have a surface capable of air intake),

While Chung teaches all of the limitations above, Chung is silent with respect to the one side wall and other side wall that are opposite one another and is interposed between the first and second air intake surfaces of the battery modules, extends in the second direction, and seals the cooling air flow passage chamber from one side in a third direction orthogonal to both the first and second directions, and wherein the one side wall and the other side wall are formed so as to be able to expand and contract while maintaining the cooling air flow passage chamber in a sealed state and wherein the one-side wall is at least partially made of a sponge-like resin material so as to be able to expand and contract in the first direction, and the other-side wall is at least partially made of a sponge-like resin material so as to be able to expand and contract in the first direction, wherein: the one side wall includes a leading end portion made of the sponge-like material and a base end portion made of a resin that does not expand or contract, and the other-side wall includes as leading end portion made of the sponge-like material, and a base end portion made of a resin that does not expand or contract.


Therefore, it would have been obvious to a skilled artisan before of the effective filing date to modify Chung’s battery module to add in the flange and seal members 24 and 28 to the battery module that when combined with an adjacent battery module forms a coolant passage channel between the two adjacent battery modules as taught by Kimura. This addition of the flanges and seal members would create a top and bottom wall that prevents leakage and limits the movement of the coolant into the battery pack and through the battery modules. The addition of the rubber seal member would be able to expand and contract while maintaining a sealed state for the battery. Furthermore, a skilled artisan can duplicate the seal member such that two seal members, one for each battery module, are provided and create a seal. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Furthermore, the modification/ combination of Chung and Kimura still fails to teach wherein the one-side wall and the other side wall are made of a material that is different from remaining parts of the first and second battery modules. The one-side wall and the other-side wall are used in the instant 

Nishimura discloses a parallelepiped cell with a cooling member and cooling medium flow conduit provided between each of the opposing adjacent batteries. Nishimura teaches of a cooling member 111 being inserted between neighboring cells 101 with a sealing substance such as an ethylene-propylene rubber that defines the flow conduit 118 around the cooling member such that cooling medium cannot leak out from the cooling member (Nishimura [0064]).
Therefore, it would have been obvious in view of Nishimura and Kimura that the flange portions could be made with an ethylene-propylene rubber as taught by Nishimura such that the one-side wall and other-side wall of the coolant passage would be made of the rubber material such that battery is sealed as well as to ensure that leaks to the outside of the battery are avoided. The use of rubber for sealing and coolant pathways is known in the art and would be obvious in view of a skilled artisan. In this instance, only the protrusions would be changed to the rubber material and not the whole battery casing as the rubber material of Nishimura only defines the cooling flow conduit and not the battery casing as a whole.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20140072856-as cited in the IDS and hereinafter Chung) in view of Kimura (US 2016/0285142 A1) and Nishimura et al. (US 2011/0206968 A1-hereinafter Nishimura) as applied to claim 5 above, and further in view of Du et al. (US 20190299812-hereinafter Du).
Regarding claim 4, modified Chung teaches all of the claim limitations of claim 5. Chung further teaches a closure wall (Chung Figure 2, pack case 150) that seals the cooling air flow passage chamber 

    PNG
    media_image1.png
    592
    669
    media_image1.png
    Greyscale


Chung fails to teach wherein a connector seals the cooling air flow passage chamber from the one side in the second direction and communicated with the cooling air flow passage chamber and to which an air pipe that discharges the cooling air is attached.

Du discloses a heat dissipating device configured to cool a battery pack of an electric vehicle by a coolant circulating pump and tank. Du teaches wherein a one way valve 153 is provided in the coolant inlet 150 that seals the battery and prevents passage of the coolant in the second direction, which is opposite the flow of the coolant (Du [0061]). Additionally Du teaches wherein the coolant enters the battery pack through heat dissipation pipes 130 at the coolant inlet (Du Figure 6, abstract).
.


Allowable Subject Matter
Claims 6-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, the limitation of the one-side wall forming an upper wall of the cooling air flow passage chamber and the upper wall being made of two parts, one containing the sponge-like material and the other material does not expand nor contract and the other-side wall forming a lower wall of the cooling air flow passage chamber and the lower wall being made of two parts, one containing the sponge-like material and the other material does not expand nor contract is not obvious in view of the prior art. Claim 6 is a species (different orientation) of claim 5. A skilled artisan would not have any teaching, motivation nor suggestion to make the side walls having multiple portions wherein the base end portion is made of a separate resin material that does not expand nor contact as well as the one-
Claim 7 is species variation of claims 5 and 6 wherein the one-side wall and the other-side wall are not connected to either the first nor second battery modules wherein the upper and lower walls are connected by a plurality of columnar members. A skilled artisan would not have any teaching, motivation, nor suggestion to form individual walls that are then connected by a plurality of columnar members within the cooling channels of Chung, Nishimura, Kimura nor Du.

Claim 8 is a species variation of claims 5-7. Claim 8 has the limitation of the one-side wall and the other-side wall are joined to the first battery module and not the second battery module. This is not taught nor obvious in the prior art and a skilled artisan would have no teaching, motivation, nor suggestion to modify the flange portions of Kimura to form wherein both the one-side wall and the other side wall are solely connected to the first battery module.
Claims 10-12 are allowed because they depend on an independent claim that is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant argues in the remarks dated 03/08/2022 that the amendments to the claims overcome the rejections and would place the case in condition for allowance by incorporating allowable subject matter into the independent claims. As stated in the interview, the after final provided a reference that now reads on claims 4 and 5, therefore, the allowability of those claims are withdrawn and an updated final rejection is presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727